      Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 1 of 10




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA

                                       :
Robert Roney,                          :
                                         Civil Action No.: ______
                                       :
                  Plaintiff,           :
      v.                               :
                                       :
Online Information Services, Inc.;     :
                                         COMPLAINT
Experian Information Solutions, Inc.;  :
                                         JURY TRIAL DEMANDED
Equifax Information Services, LLC; and :
Trans Union LLC,                       :
                                       :
                  Defendants.

      For this Complaint, the Plaintiff, Robert Roney, by undersigned counsel,

states as follows:

                                   JURISDICTION

      1.     This action arises out of Defendants’ repeated violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and the he

Fair Credit Reporting Act, 15 U.S.C. § 1681, et seq. (the “FCRA”), in their illegal

efforts to collect a consumer debt.

      2.     Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

      3.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in

that the Defendants transact business in this District and a substantial portion of the

acts giving rise to this action occurred in this District.
      Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 2 of 10




                                         PARTIES

       4.        The Plaintiff, Robert Roney (“Plaintiff”), is an adult individual

residing in Peachtree City, Georgia, and is a “consumer” as the term is defined by

15 U.S.C. § 1692a(3).

       5.        Defendant Online Information Services, Inc. (“Online”), is a North

Carolina business entity with an address of 685 West Fire Tower Road,

Winterville, North Carolina 28590, operating as a collection agency, and is a “debt

collector” as the term is defined by 15 U.S.C. § 1692a(6). Online is a debt buyer

who furnishes consumer information to the credit reporting agencies (“CRAs”).

       6.        Defendant, Experian Information Solutions, Inc. (“Experian”), is a

California business entity with an address of 505 City Parkway West, Orange,

California, operating as a consumer reporting agency as the term is defined by 15

U.S.C. § 1681(a)(f) of the FCRA. Experian is regularly engaged in the business of

assembling, evaluating, and dispersing information concerning consumers for the

purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681(a)(d), to

third parties.

       7.        Defendant Equifax Information Services, LLC (“Equifax”), is a

Georgia business entity with an address of 1550 Peachtree Street N.W., Atlanta,

Georgia, operating as a consumer reporting agency as the term is defined by 15


                                              2
      Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 3 of 10




U.S.C. § 1681(a)(f) of the FCRA. Equifax is regularly engaged in the business of

assembling, evaluating, and dispersing information concerning consumers for the

purpose of furnishing consumer reports, as defined by 15 U.S.C. § 1681(a)(d), to

third parties.

       8.        Defendant Trans Union LLC (“Trans Union”), is an Illinois business

entity with an address of 555 West Adams Street, Chicago, Illinois, operating as a

consumer reporting agency as the term is defined by 15 U.S.C. § 1681(a)(f) of the

FCRA. Trans Union is regularly engaged in the business of assembling,

evaluating, and dispersing information concerning consumers for the purpose of

furnishing consumer reports, as defined by 15 U.S.C. § 1681(a)(d), to third parties.

                 ALLEGATIONS APPLICABLE TO ALL COUNTS

   A. The Debt

       9.        The Plaintiff allegedly incurred a financial obligation (the “Debt”) to

an original creditor (the “Creditor”).

       10.       The Debt arose from services provided by the Creditor which were

primarily for family, personal or household purposes and which meets the

definition of a “debt” under 15 U.S.C. § 1692a(5).

       11.       The Debt was purchased, assigned or transferred to Online for

collection, or Online was employed by the Creditor to collect the Debt.


                                              3
     Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 4 of 10




      12.    The Defendants attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

   B. Factual Allegations

      13.    Within the last year, Plaintiff noticed that Online was inaccurately

reporting an account on his credit report.

      14.    Specifically, Online was reporting a debt that Plaintiff doesn’t

recognize and did not open.

      15.    Thereafter, Plaintiff called Online and provided it with his social

security number but Online was not able to locate an account for Plaintiff.

      16.    Plaintiff informed Online it was falsely reporting an account on his

credit report and verbally disputed the Debt. Online told Plaintiff that was

impossible and he needed to contact the CRAs.

      17.    In February 2019, Plaintiff disputed the Debt with the CRAs.

      18.    Nevertheless, Defendants continue to report the account on Plaintiff’s

credit report as due and owing.

      19.    Upon Plaintiff’s notification that the account was disputed and request

that it be removed, and in accordance with their standard procedures, Plaintiff

believes and thereon alleges that the CRAs did not evaluate or consider any of




                                             4
      Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 5 of 10




Plaintiff’s information, claims or evidence, and did not make any attempt to

substantially or reasonable verify Online’s representations regarding the account.

      20.    In the alternative, in the event that the CRAs did forward notice of the

dispute to Online, Online failed to conduct an adequate investigation into

Plaintiff’s dispute and failed to properly update Plaintiff’s credit report.

   C. Plaintiff Suffered Actual Damages

      21.    The Plaintiff has suffered and continues to suffer actual damages as a

result of the Defendants’ unlawful conduct.

      22.    As a direct consequence of the Defendants’ acts, practices and

conduct, the Plaintiff suffered and continues to suffer from humiliation, anger,

anxiety, emotional distress, fear, frustration and embarrassment.

                                      COUNT I

            VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

      23.    The Plaintiff incorporates by reference all of the above paragraphs of

this Complaint as though fully stated herein.

      24.    The Defendants’ conduct violated 15 U.S.C. § 1692d in that

Defendants engaged in behavior the natural consequence of which was to harass,

oppress, or abuse the Plaintiff in connection with the collection of a debt.




                                           5
     Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 6 of 10




      25.     The Defendants’ conduct violated 15 U.S.C. § 1692e in that

Defendants used false, deceptive, or misleading representation or means in

connection with the collection of a debt.

      26.     The Defendants’ conduct violated 15 U.S.C. § 1692e(8) in that

Defendants failed to report that the Debt was disputed to the credit bureaus.

      27.     The Defendants’ conduct violated 15 U.S.C. § 1692e(10) in that

Defendants employed false and deceptive means to collect a debt.

      28.     The Defendants’ conduct violated 15 U.S.C. § 1692f in that

Defendants used unfair and unconscionable means to collect a debt.

      29.     The foregoing acts and omissions of the Defendants constitute

numerous and multiple violations of the FDCPA, including every one of the above-

cited provisions.

      30.     The Plaintiff is entitled to damages as a result of Defendants’

violations.

                                     COUNT II

  VIOLATION OF THE GEORGIA FAIR BUSINESS PRACTICES ACT,

                            O.C.G.A. § 10-1-390, et seq.

      31.     The Plaintiff incorporates by reference all of the above paragraphs of

this Complaint as though fully stated herein.


                                            6
     Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 7 of 10




      32.     The Plaintiff is a “consumer” as the term is defined by O.C.G.A. § 10-

1-392(6).

      33.     The Plaintiff incurred a Debt as a result of engaging into “[c]onsumer

transactions” as the term is defined by O.C.G.A. § 10-1-392(10).

      34.     The Defendants’ unfair or deceptive acts to collect the Debt occurred

in commerce, in violation of O.C.G.A. § 10-1-393(a).

      35.     The Plaintiff suffered mental anguish, emotional distress and other

damages in an amount to be proven at trial.

      36.     Defendant’s failure to comply with these provisions constitutes an

unfair or deceptive act under O.C.G.A. § 10-1-393(a) and, as such, the Plaintiff is

entitled to damages plus reasonable attorney’s fees.

                                     COUNT III

            VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

                              15 U.S.C. § 1681, et seq.

      37.     The Plaintiff incorporates by reference all of the above paragraphs of

this Complaint as though fully stated herein.

      38.     In the entire course of their actions, Defendants willfully and/or

negligently violated multiple provisions of the FCRA in one or more of the

following respects:


                                           7
Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 8 of 10




         a. Experian, Equifax, and Trans Union violated 15 U.S.C. §

            1681e(b) by failing to implement and/or follow “reasonable

            procedures to assure maximum possible accuracy” of the

            information they publish in consumer credit reports;

         b. Experian, Equifax, and Trans Union violated 15 U.S.C. § 1681i

            by failing to delete or correct inaccurate information in

            Plaintiff’s credit file after having received actual notice of such

            inaccuracies; by failing to conduct lawful reinvestigation; by

            failing to forward all relevant information to Online by failing

            to maintain reasonable procedures with which to filter and

            verify disputed information in Plaintiff’s credit file; and by

            relying upon verification from a source it has reason to know is

            unreliable; and

         c. Online violated 15 U.S.C. § 1681s-2(b) by willfully and/or

            negligently failing to conduct an investigation with respect to

            the disputed information; by failing to review all relevant

            information provided by the consumer reporting agencies

            pursuant to section 1681i; and by failing to modify, delete or

            permanently block the disputed information.


                                   8
     Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 9 of 10




      39.      Defendants’ conduct, action and inaction was willful, rendering them

liable for punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, Defendants’ conduct was negligent, entitling

Plaintiff to recover damages under 15 U.S.C. § 1681o.

      40.      As a result of Defendants’ conduct, action, and inaction, Plaintiff

incurred actual damages in the form of loss of the ability to purchase and benefit

from credit.

      41.      Plaintiff is entitled to recover costs and attorney’s fees from

Defendants in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

                               PRAYER FOR RELIEF

      WHEREFORE, the Plaintiff prays that judgment be entered against

Defendants:

                  1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1), O.C.G.A. §

                     10-1-399(a), and 15 U.S.C. § 1681 against Defendants;

                  2. Statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A) and 15

                     U.S.C. § 1681 against Defendants;

                  3. Treble damages pursuant to O.C.G.A. § 10-1-399(c) against

                     Defendants;


                                            9
    Case 3:19-cv-00038-TCB-RGV Document 1 Filed 04/18/19 Page 10 of 10




               4. Costs of litigation and reasonable attorney’s fees pursuant to 15

                  U.S.C. § 1692k(a)(3), O.C.G.A. § 10-1-399(d) and 15 U.S.C. §

                  1681 against Defendants;

               5. Actual damages from Defendants for the all damages including

                  emotional distress suffered as a result of the intentional, reckless,

                  and/or negligent FDCPA violations in an amount to be

                  determined at trial for the Plaintiff;

               6. Punitive damages pursuant to O.C.G.A. § 10-1-399(a) an 15

                  U.S.C. § 1681against Defendants; and

               7. Such other and further relief as may be just and proper.

                TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: April 18, 2019


                                       Respectfully submitted,

                                       By: /s/ Sergei Lemberg, Esq.
                                       Attorney Bar No.: 598666
                                       Attorney for Plaintiff Robert Roney
                                       LEMBERG LAW, L.L.C.
                                       43 Danbury Road, 3rd Floor
                                       Wilton, CT 06897
                                       Telephone: (203) 653-2250 ext. 5500
                                       Facsimile: (203) 653-3424
                                       Email: slemberg@lemberglaw.com


                                         10
